DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “1014” has been used to designate both gas flow adjust valve and heat collector (page 22, second paragraph). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities: A period is missing following the “J” in “R.J. Reynolds Tobacco Company” (page 2, first paragraph) and “Morris” is misspelled as “Morse” (page 2, second paragraph). Appropriate correction is required.
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o). Correction of the following is required: The silicon tube having an unfold opening and being compressed such that it shrinks.
The use of the terms Premier (page 12, first paragraph) and Eclipse (page 12, first paragraph), which are trade names or marks used in commerce, have been noted in this application. The terms should be accompanied by the generic terminology; furthermore the terms should be capitalized wherever they appear or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the terms.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 1, the term “high temperature air” is a relative term which renders the claim indefinite. The term “high temperature air” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The specification provides literal support for the term “high temperature air” but does not suggest any examples as to what temperatures are considered to be high. The claim is therefore indefinite. For the purposes of this Office action the limitation will be interpreted as if it required heating air. Claims 2-20 are indefinite by dependence.

Regarding claim 5, it is unclear what is required by the limitation “an unfold opening” (line 4). Does it require that the tube have a silicon flap that folds over the opening, an opening over which some other component could be folded or unfolded, or an opening that is closed by folding the silicon tube over itself. For the purposes of this Office action, the limitation will be interpreted as if it required a tube having an opening over which some other component could be folded or unfolded.
The term “good sealing” (line 7) is a relative term which renders the claim indefinite. The term “good sealing” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. In this case the specification does not set forth any examples or guidance that would allow one of ordinary skill in the art to determine what distinguishes a good seal from other seals. The claim is therefore indefinite. For the purposes of this Office action, limitation will be interpreted as if it required a seal.

Regarding claim 7, the claim recites the limitation “its side wall” (line 4) in reference to side walls of the heat collection system as if such side walls had been previously recited. However, no such prior recitation occurred, indicating that the claim has insufficient antecedent basis for the instant limitation and is therefore indefinite. For the purposes of this Office action, the limitation will be interpreted as if it referred to side walls of the heat collection system. Claim 8 is indefinite by dependence.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over White (US 9,016,274, hereafter referred to as White ‘274) in view White (US 10,292,431, hereafter referred to as White ‘431).

Regarding claim 1, White ‘274 discloses a device for vaporizing and delivering an aerosol agent including a heat generator in the form of a portable torch (abstract). The device has a physical outer form (column 6, lines 25-35, figure 2, reference numeral 10), which is considered to meet the claim limitation of a housing, a heat generator in the form of a micro butane torch that generates a localized flame (column 6, lines 36-53, figure 2, reference numeral 20), which is considered to meet the claim limitation of a combustion device, and a substrate holder (figure 2, reference numeral 40) received within a recess (figure 2, reference numeral 36) of a heat conductor (column 9, lines 8-37, figure 2, reference numeral 30) that holds a substrate for vaporization (column 9, lines 58-67, column 10, lines 1-21, figure 4, reference numeral 45), which is considered to meet the claim limitation of a cigarette consumable item. It is evident that the butane must be premixed with air prior to combustion since combustion cannot occur without the presence of air and White ‘274 does not disclose any specific device for providing oxygen to the flame. The heat generator is disposed in a recess (figure 4, reference numeral 31) of the heat conductor that transfers the heat to an internal heat conducting chamber (column 7, lines 40-67, figure 4, reference numeral 34). Combustion gases and excess heat are expelled through a plurality of vent holes (column 7, lines 40-67, figure 4, reference numeral 34). The heat is transferred from annular heat conducting chamber to the substrate (column 9, lines 8-37). Air is drawn into the substrate holder through a recess in the heat conductor (column 8, lines 29-46, figure 3, reference numeral 38). It is evident that the recess is not in fluid communication with the chamber and vent holes since they are not shown as intersecting and heat is transferred by a housing rather than air (column 7, lines 40-67, figure 3). White ‘274 does not explicitly disclose the substrate being a plurality of items.
White ‘431 teaches pellet substrates configured for use with a vapor delivery device (abstract) that provide additional surface area for volatilizing an aerosol former to produce an aerosol to be delivered to a smoker (column 6, lines 11-31).
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the substrate of White ‘274 for the pellet substrates of White ‘431. One would have been motivated to do so since White ‘431 teaches that providing pellet substrates provides additional surface area for volatilizing an aerosol former to produce an aerosol to be delivered to a smoker.

Regarding claim 2, the chamber of White ‘274 is considered to meet the claim limitation of a heat collector since heat is generated and directed within it.

Regarding claim 4, White ‘274 discloses housing is covered by a heat insulator made from a material that does not burn, char, or decompose during use (column 8, lines 47-67, column 9, lines 1-7, figure 3, reference numeral 39), indicating that it is also a flame retardant material.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over White (US 9,016,274, hereafter referred to as White ‘274) in view White (US 10,292,431, hereafter referred to as White ‘431) as applied to claim 2 above, and further in view of Phillips (US 2015/0223520).

Regarding claim 3, modified White ‘274 teaches all the claim as set forth above. It is evident that the chamber and vent holes of White ‘274 must be connected to an air inlet since air would otherwise not be available for combustion of the butane. Modified White ‘274 does not explicitly teach a spiral airflow path between the flame and the internal heat conducting member.
Phillips teaches an apparatus to heat smokable material (figure 1, reference numeral 3) that surrounds a chemical heat source (abstract, figure 1, reference numeral 2). The heat source is spirally shaped to provide an increased area of interface between the heat source and smokeable material to enhance heat transfer to the smokeable material.
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the heated air from the chamber flow around the internal heat conducting member in a spiral path. One would have been motivated to do so since Phillips teaches that providing a spiral path increases the area of interface between a heat source and material it is heating to enhance heat transfer.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over White (US 9,016,274, hereafter referred to as White ‘274) in view White (US 10,292,431, hereafter referred to as White ‘431) as applied to claim 1 above, and further in view of Postma (US 2014/0053832) and Hsueh (US 6,491,040).

Regarding claim 5, modified White ‘274 teaches all the claim limitations as set forth above. White ‘274 additionally discloses that the substrate holder (figure 2, reference numeral 40) has an aerosol delivery tube made from a substantially rigid material and provided with a mouthpiece on its open end (column 13, lines 32-37, column 14, lines 1-5, figure 2, reference numeral 42). It is evident that something could be folded over the opening since the opening is a distinct surface. The device delivers nicotine to a smoker (column 1, lines 6-11). Modified White ‘274 does not explicitly teach (a) the substrate holder made from silicon and (b) the mouthpiece compressing the silicone tube to reduce its size.
Regarding (a), Postma teaches an herbal retention device for use with a vaporizing unit (abstract) having holding container that maintains its structural integrity when heated because it is made from silicone made into a complex shape [0042]. The silicone can be used in place of materials such as metal [0042]. It is evident that silicone contains silicon.
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the metal of the substrate holder of modified White ‘274 for the silicone of Postma. One would have been motivated to do so since Postma teaches that metal and silicone are both materials that maintain their structural integrity when heated in vaporizing devices. Case law holds that the selection of a known material based on its suitability for its intended use supports prima facie obviousness. Sinclair & Carroll Co. vs. Interchemical Corp., 325 US 327, 65 USPQ 297 (1045).
Regarding (b), Hsueh teaches a holder for compressing a filter of a cigarette to decrease the amount of nicotine and tars passing therethrough (abstract) in which the mouthpiece (figure 5B, reference numeral 1) of a cigarette has a gripping member mounted within that compresses the filter (column 5, lines 29-46, column 4, lines 1-10, figure 5B, reference numeral 2).
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the mouthpiece of modified White ‘274 with the gripping member of Hsueh. One would have been motivated to do so since White ‘274 discloses that the device delivers nicotine to a user and Hsueh teaches a mouthpiece that reduces nicotine delivery to a user’s body.

Claims 6, 12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over White (US 9,016,274, hereafter referred to as White ‘274) in view White (US 10,292,431, hereafter referred to as White ‘431) as applied to claims 1, 2 and 4 above, and further in view of Takano (US 2006/0191546).

Regarding claims 6, 12 and 14, modified White ‘274 teaches all the claim limitations as set forth above. White ‘274 additionally discloses that the substrate holder accommodating the substrate (figure 2, reference numeral 40) has an aerosol delivery tube made from a substantially rigid material and provided with a mouthpiece on its open end (column 13, lines 32-37, column 14, lines 1-5, figure 2, reference numeral 42). Modified White ‘274 does not explicitly teach the mouthpiece being removable.
Takano teaches a nicotine inhalation pipe (abstract) with a mouthpiece that is either detachable or integrally coupled to the nicotine holder [0015].
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the mouthpiece of modified White ‘274 detachable. One would have been motivated to do so since Takano teaches that a nicotine inhalation pipe can have a mouthpiece that is either detachable or integral with a nicotine holder.

Claims 7, 9 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over White (US 9,016,274, hereafter referred to as White ‘274) in view White (US 10,292,431, hereafter referred to as White ‘431) as applied to claims 1, 2 and 4 above, and further in view of Adiga (US 6,598,607).

Regarding claims 7 and 15, modified White ‘274 teaches all the claim limitations as set forth above. White ‘274 additionally discloses that the heat generator is disposed in a recess (figure 4, reference numeral 31) of the heat conductor that transfers the heat to an internal heat conducting chamber (column 7, lines 40-67, figure 4, reference numeral 34), which is considered to meet the claim limitation of a heat collection system. Combustion gases and excess heat are expelled through a plurality of vent holes in its outer wall (column 7, lines 40-67, figure 4, reference numeral 34), which are considered to meet the claim limitation of a heat release unit having air flow holes in its side wall since the holes are located on the outer side of the wall of the device. The heat is transferred from annular heat conducting chamber to the substrate (column 9, lines 8-37). Modified White ‘274 does not explicitly disclose the recess having a cellular structure.
Adiga teaches a non combustible smoking article (abstract) having a heat diffuser that delivers hot gases and hot air through holes within it but blocks a flame from contact with other components of the cigarette in the form of a wire mesh (column 3, lines 12-30, figure 2, reference numeral 30). A wire mesh is considered to meet the claim limitation of a cellular structure since it is evident that a mesh has a plurality of holes within it.
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the substrate holder of modified White ‘274 with the wire mesh of Adiga. One would have been motivated to do so since Adiga teaches a mesh that allows hot gases and air to pass but blocks a flame.

Regarding claim 9, modified White ‘274 teaches all the claim limitations as set forth above. White ‘274 additionally discloses that the heat generator is disposed in a recess (figure 4, reference numeral 31) of the heat conductor that transfers the heat to an internal heat conducting chamber (column 7, lines 40-67, figure 4, reference numeral 34), which is considered to meet the claim limitation of a heat collection system. Combustion gases and excess heat are expelled through a plurality of vent holes in its outer wall (column 7, lines 40-67, figure 4, reference numeral 34), which are considered to meet the claim limitation of a heat release unit having air flow holes in its side wall since the holes are located on the outer side of the wall of the device. The heat is transferred from annular heat conducting chamber to the substrate (column 9, lines 8-37). Modified White ‘274 does not explicitly disclose a flame muffler net.
Adiga teaches a non combustible smoking article (abstract) having a heat diffuser that delivers hot gases and hot air through holes within it but blocks a flame from contact with other components of the cigarette in the form of a wire mesh (column 3, lines 12-30, figure 2, reference numeral 30).
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the substrate holder of modified White ‘274 with the wire mesh of Adiga. One would have been motivated to do so since Adiga teaches a mesh that allows hot gases and air to pass but blocks a flame.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over White (US 9,016,274, hereafter referred to as White ‘274) in view White (US 10,292,431, hereafter referred to as White ‘431) and Adiga (US 6,598,607) as applied to claim 7 above, and further in view of Atkins (US 2,467,002).

Regarding claim 8, modified White ‘274 teaches all the claim limitations as set forth above. Modified White ‘274 does not explicitly teach the wire mesh being made from metal.
Atkins teaches a tobacco pipe (title) having a great with a central metallic wire mesh (column 2, lines 16-29).
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the wire mesh of modified White ‘274 from the metallic material of Atkins. Case law holds that the selection of a known material based on its suitability for its intended use supports prima facie obviousness. Sinclair & Carroll Co. vs. Interchemical Corp., 325 US 327, 65 USPQ 297 (1045).

Claims 10-11 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over White (US 9,016,274, hereafter referred to as White ‘274) in view White (US 10,292,431, hereafter referred to as White ‘431) as applied to claims 1 and 2 above, and further in view of Rinker (US 8,733,346).

Regarding claims 10 and 19, modified White ‘274 teaches all the claim limitations as set forth above. White ’274 additionally discloses that the device has an ignition system (figure 2, reference numeral 23) that is ignited by a switch (column 6, lines 54-67, column 7, lines 1-15, figure 2, reference numeral 25), which is considered to meet the claim limitation of a control switch. The recess is considered to meet the claim limitation of a combustion chamber. Modified White ‘274 does not explicitly teach a gas flow valve, recharge port, or nozzle.
Rinker teaches an aerosol releasing inhalation device having a heating member with a tank for a flammable gas that is filled through a filling valve, regulated by a regulating valve (abstract), and releases gas for combustion through a nozzle (column 5, lines 17-23). The device has a premix burner that mixes the gas and air prior to the gas reaching the nozzle, indicating that there must be a premix zone (column 5, lines 17-23). Rinker additionally teaches that this arrangement allows two modes of operation: operation flame and pilot flame (column 4, lines 20-23), which allows a user to activate the device by inhaling to create a reduced pressure (column 4, lines 24-28).
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the device of modified White ‘274 with the device of Rinker. One would have been motivated to do so since Rinker teaches a tank that regulates gas flow and allows refilling.

Regarding claim 11, White ‘274 discloses that the device is made from heat insulating ceramic (column 8, lines 47-67, column 9, lines 1-7). The vent holes are considered to meet the claim limitation of a plurality of waste gas outlets in a side wall since the holes are located in the side surface of the device.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over White (US 9,016,274, hereafter referred to as White ‘274) in view White (US 10,292,431, hereafter referred to as White ‘431) and Phillips (US 2015/0223520) as applied to claim 3 above, and further in view of Takano (US 2006/0191546).

Regarding claim 13, modified White ‘274 teaches all the claim limitations as set forth above. White ‘274 additionally discloses that the substrate holder accommodating the substrate (figure 2, reference numeral 40) has an aerosol delivery tube made from a substantially rigid material and provided with a mouthpiece on its open end (column 13, lines 32-37, column 14, lines 1-5, figure 2, reference numeral 42). Modified White ‘274 does not explicitly teach the mouthpiece being removable.
Takano teaches a nicotine inhalation pipe (abstract) with a mouthpiece that is either detachable or integrally coupled to the nicotine holder [0015].
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the mouthpiece of modified White ‘274 detachable. One would have been motivated to do so since Takano teaches that a nicotine inhalation pipe can have a mouthpiece that is either detachable or integral with a nicotine holder.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over White (US 9,016,274, hereafter referred to as White ‘274) in view White (US 10,292,431, hereafter referred to as White ‘431) and Postma (US 2014/0053832) and Hsueh (US 6,491,040) as applied to claim 5 above, and further in view of Adiga (US 6,598,607).

Regarding claim 16, modified White ‘274 teaches all the claim limitations as set forth above. White ‘274 additionally discloses that the heat generator is disposed in a recess (figure 4, reference numeral 31) of the heat conductor that transfers the heat to an internal heat conducting chamber (column 7, lines 40-67, figure 4, reference numeral 34), which is considered to meet the claim limitation of a heat collection system. Combustion gases and excess heat are expelled through a plurality of vent holes in its outer wall (column 7, lines 40-67, figure 4, reference numeral 34), which are considered to meet the claim limitation of a heat release unit having air flow holes in its side wall since the holes are located on the outer side of the wall of the device. The heat is transferred from annular heat conducting chamber to the substrate (column 9, lines 8-37). Modified White ‘274 does not explicitly disclose the recess having a cellular structure.
Adiga teaches a non combustible smoking article (abstract) having a heat diffuser that delivers hot gases and hot air through holes within it but blocks a flame from contact with other components of the cigarette in the form of a wire mesh (column 3, lines 12-30, figure 2, reference numeral 30). A wire mesh is considered to meet the claim limitation of a cellular structure since it is evident that a mesh has a plurality of holes within it.
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the substrate holder of modified White ‘274 with the wire mesh of Adiga. One would have been motivated to do so since Adiga teaches a mesh that allows hot gases and air to pass but blocks a flame.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over White (US 9,016,274, hereafter referred to as White ‘274) in view White (US 10,292,431, hereafter referred to as White ‘431) and Takano (US 2006/0191546) as applied to claim 6 above, and further in view of Adiga (US 6,598,607).

Regarding claim 17, modified White ‘274 teaches all the claim limitations as set forth above. White ‘274 additionally discloses that the heat generator is disposed in a recess (figure 4, reference numeral 31) of the heat conductor that transfers the heat to an internal heat conducting chamber (column 7, lines 40-67, figure 4, reference numeral 34), which is considered to meet the claim limitation of a heat collection system. Combustion gases and excess heat are expelled through a plurality of vent holes in its outer wall (column 7, lines 40-67, figure 4, reference numeral 34), which are considered to meet the claim limitation of a heat release unit having air flow holes in its side wall since the holes are located on the outer side of the wall of the device. The heat is transferred from annular heat conducting chamber to the substrate (column 9, lines 8-37). Modified White ‘274 does not explicitly disclose the recess having a cellular structure.
Adiga teaches a non combustible smoking article (abstract) having a heat diffuser that delivers hot gases and hot air through holes within it but blocks a flame from contact with other components of the cigarette in the form of a wire mesh (column 3, lines 12-30, figure 2, reference numeral 30). A wire mesh is considered to meet the claim limitation of a cellular structure since it is evident that a mesh has a plurality of holes within it.
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the substrate holder of modified White ‘274 with the wire mesh of Adiga. One would have been motivated to do so since Adiga teaches a mesh that allows hot gases and air to pass but blocks a flame.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over White (US 9,016,274, hereafter referred to as White ‘274) in view White (US 10,292,431, hereafter referred to as White ‘431) and Phillips (US 2015/0223520) as applied to claim 3 above, and further in view of Adiga (US 6,598,607).

Regarding claim 18, modified White ‘274 teaches all the claim limitations as set forth above. White ‘274 additionally discloses that the heat generator is disposed in a recess (figure 4, reference numeral 31) of the heat conductor that transfers the heat to an internal heat conducting chamber (column 7, lines 40-67, figure 4, reference numeral 34), which is considered to meet the claim limitation of a heat collection system. Combustion gases and excess heat are expelled through a plurality of vent holes in its outer wall (column 7, lines 40-67, figure 4, reference numeral 34), which are considered to meet the claim limitation of a heat release unit having air flow holes in its side wall since the holes are located on the outer side of the wall of the device. The heat is transferred from annular heat conducting chamber to the substrate (column 9, lines 8-37). Modified White ‘274 does not explicitly disclose a flame muffler net.
Adiga teaches a non combustible smoking article (abstract) having a heat diffuser that delivers hot gases and hot air through holes within it but blocks a flame from contact with other components of the cigarette in the form of a wire mesh (column 3, lines 12-30, figure 2, reference numeral 30).
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the substrate holder of modified White ‘274 with the wire mesh of Adiga. One would have been motivated to do so since Adiga teaches a mesh that allows hot gases and air to pass but blocks a flame.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over White (US 9,016,274, hereafter referred to as White ‘274) in view White (US 10,292,431, hereafter referred to as White ‘431) and Phillips (US 2015/0223520) as applied to claim 3 above, and further in view of Rinker (US 8,733,346).


Regarding claim 20, modified White ‘274 teaches all the claim limitations as set forth above. White ’274 additionally discloses that the device has an ignition system (figure 2, reference numeral 23) that is ignited by a switch (column 6, lines 54-67, column 7, lines 1-15, figure 2, reference numeral 25), which is considered to meet the claim limitation of a control switch. The recess is considered to meet the claim limitation of a combustion chamber. Modified White ‘274 does not explicitly teach a gas flow valve, recharge port, or nozzle.
Rinker teaches an aerosol releasing inhalation device having a heating member with a tank for a flammable gas that is filled through a filling valve, regulated by a regulating valve (abstract), and releases gas for combustion through a nozzle (column 5, lines 17-23). The device has a premix burner that mixes the gas and air prior to the gas reaching the nozzle, indicating that there must be a premix zone (column 5, lines 17-23). Rinker additionally teaches that this arrangement allows two modes of operation: operation flame and pilot flame (column 4, lines 20-23), which allows a user to activate the device by inhaling to create a reduced pressure (column 4, lines 24-28).
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the device of modified White ‘274 with the device of Rinker. One would have been motivated to do so since Rinker teaches a tank that regulates gas flow and allows refilling.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUSSELL E SPARKS whose telephone number is (571)270-1426. The examiner can normally be reached Monday-Thursday 8:00 am-5 pm, every other Friday 8:00 am-4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on 571-270-3882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/RUSSELL E SPARKS/               Examiner, Art Unit 1747